DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 9-10, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20140184902) in a view of Park (KR 10-2013-0071078, English translation attached, all the line numbers listed below are line numbers in English translation).

Regarding Claim 1, Chen teaches a lens module (abstract; fig.1) comprising: 
a substrate (fig. 2, 10); 
a base mounted on the substrate (fig. 2, 30); 
a lens holder mounted on the base (fig. 2, 70); and 
a lens mounted on the lens holder (fig. 2, 80).

But Chen does not specifically disclose that wherein the base is made of metal material by die casting, and an outer surface of the base is darkened by oxidation treatment.


(Note: the term of “by die casting” is of a product-by-process claim (base/base making process). The product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module of Chen by the camera module of Park for the purpose to have an electromagnetic wave shielding function (¶[0018], line 1-2).

an outer surface of the base is darkened by oxidation treatment ( ---to make outer surfaces of optical mounts and holders to have black/dark colors are common technique in the art, which is not involving invention steps; please see ThorLabs catalog V21, 2012, pages 154, 396 and 764, Black Anodized Aluminum Housing; the cell is black anodized; Black, Anodized (--oxidation treatment), Laser-Engraved Lens Cell. And 

Regarding Claim 3, Chen-Park combination teaches that the lens module of claim 1, wherein the base comprises a through hole, a first surface and a second surface (fig. 2, 30. 3011, as disclosed in Chen), wherein
 
the through hole passes through the first surface and the second surface, the second surface is combined with the substrate (fig. 1, 10, 30, as disclosed in Chen), the base further comprises a annular protruding portion extending from an inner surface of the through hole toward a center of the through hole (fig. 3, the annular protruding portion contacted with filter 50, as disclosed in Park), 
the inner surface of the through hole and the annular protruding portion are treated with plasma treatment (---this claim portion is of a product-by-process claim (surface /surface making process). The product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 5, Chen-Park combination teaches that the lens module of claim 4, wherein a thickness of the annular protruding portion is 0.10 mm (fig. 3, the annular protruding portion contacted with filter 50, as disclosed in Park; --the annular protruding portion may have a thickness of 0.10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 6, Chen-Park combination teaches that the lens module of claim 1, wherein a plurality of protrusions is formed on a surface of the base facing away from the substrate the plurality of protrusions are spaced apart from each other (fig. 2, 30, protrusions on 301, as disclosed in Chen), a plurality of grooves corresponding the plurality of protrusions is formed on a surface of the lens holder facing to the base (fig. 3, 70, grooves in 70, as disclosed in Chen), and each of the plurality of protrusions is received in one of the plurality of grooves (fig. 1, 30, 70, as disclosed in Chen).

Regarding Claim 7, Chen-Park combination teaches that the lens module of claim 1, wherein the metal material is aluminum alloy, zinc alloy or iron alloy (fig. 1, 10; ¶[0018], line 1-2, The housing 10 is molded of a plastic or metal material to have an electromagnetic wave shielding function, as disclosed in Park; --alloys are well known metal materials, it has been held to be within the general skill of a worker in the art to 

Regarding Claim 9, Chen-Park combination teaches that the lens module of claim 1, wherein the substrate comprises a first rigid portion, a second rigid portion, a flexible portion connecting each of the first rigid portion and the second rigid portion, wherein the base is mounted on the first rigid portion, at least one electronic connecting element is mounted on the second rigid portion (fig. 2, 10, 1011, 101, as disclosed in Chen; fig. 1, 20, 30, 40, 41, as disclosed in Park).

Regarding Claim 10, Chen teaches an electronic device (¶[0002], line 1-3,  an image sensor module and a camera module including the image sensor module) comprising: 
a lens module (abstract; fig.1) comprising: 
a substrate (fig. 2, 10); 
a base mounted on the substrate (fig. 2, 30); 
a lens holder mounted on the base (fig. 2, 70); and 
a lens mounted on the lens holder (fig. 2, 80).

But Chen does not specifically disclose that wherein the base is made of metal material by die casting, and an outer surface of the base is darkened by oxidation treatment.


(Note: the term of “by die casting” is of a product-by-process claim (base/base making process). The product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module of Chen by the camera module of Park for the purpose to have an electromagnetic wave shielding function (¶[0018], line 1-2).

an outer surface of the base is darkened by oxidation treatment ( ---to make outer surfaces of optical mounts and holders to have black/dark colors are common technique in the art, which is not involving invention steps; please see ThorLabs catalog V21, 2012, pages 154, 396 and 764, Black Anodized Aluminum Housing; the cell is black anodized; Black, Anodized (--oxidation treatment), Laser-Engraved Lens Cell. And 

Regarding Claim 12, Chen-Park combination teaches that the electronic device of claim 10, wherein the base comprises a through hole, a first surface and a second surface (fig. 2, 30. 3011, as disclosed in Chen), wherein
 
the through hole passes through the first surface and the second surface, wherein the second surface is combined with the substrate (fig. 1, 10, 30, as disclosed in Chen), the base further comprises a annular protruding portion extending from an inner surface of the through hole toward a center of the through hole (fig. 3, the annular protruding portion contacted with filter 50, as disclosed in Park), 
the inner surface of the through hole and the annular protruding portion are treated with plasma treatment (---this claim portion is of a product-by-process claim (surface /surface making process). The product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 14, Chen-Park combination teaches that the electronic device of claim 13, wherein a thickness of the annular protruding portion is 0.10 mm (fig. 3, the annular protruding portion contacted with filter 50, as disclosed in Park; --the annular protruding portion may have a thickness of 0.10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 15, Chen-Park combination teaches that the electronic device of claim 10, wherein a plurality of protrusions is formed on a surface of the base facing away from the substrate the plurality of protrusions are spaced apart from each other (fig. 2, 30, protrusions on 301, as disclosed in Chen), a plurality of grooves corresponding the plurality of protrusions is formed on a surface of the lens holder facing to the base (fig. 3, 70, grooves in 70, as disclosed in Chen), and each of the plurality of protrusions is received in one of the plurality of grooves (fig. 1, 30, 70, as disclosed in Chen).

Regarding Claim 16, Chen-Park combination teaches that the electronic device of claim 10, , wherein the metal material is aluminum alloy, zinc alloy or iron alloy (fig. 1, 10; ¶[0018], line 1-2, The housing 10 is molded of a plastic or metal material to have an electromagnetic wave shielding function, as disclosed in Park; --alloys are well known metal materials, it has been held to be within the general skill of a worker in the art to 

Regarding Claim 18, Chen-Park combination teaches that the electronic device of claim 10, wherein the substrate comprises a first rigid portion, a second rigid portion, a flexible portion connecting each of the first rigid portion and the second rigid portion, wherein the base is mounted on the first rigid portion, at least one electronic connecting element is mounted on the second rigid portion (fig. 2, 10, 1011, 101, as disclosed in Chen; fig. 1, 20, 30, 40, 41, as disclosed in Park).

Claims 2, 4, 8, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20140184902) in a view of Park (KR 10-2013-0071078), further in the view of Hsu et al (US 20190285782).

Regarding Claim 2, Chen-Park combination discloses as set forth above and further teaches that the lens module of claim 1, wherein the base is fixed to the substrate through an adhesive layer (fig. 4, 10, 30, 3021, 50; ¶[0023], line 6-8, In the embodiment, the opaque glue is applied into the receiving recess 3021 and surrounds the image sensor 40, as disclosed in Chen).

But Chen-Park combination does not specifically disclose that wherein the adhesive/glue is a thermal conductive adhesive.



Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module of Chen-Park combination by the photosensitive module of Hsu to have the thermal conductive adhesive in system, for the purpose of improving the heat dissipation efficiency (¶[0037], line 1-29).

Regarding Claim 4, Chen-Park-Hsu combination teaches that the lens module of claim 3, wherein the lens module further comprises a filter (fig. 2, 60, as disclosed in Chen), and the filter is fixed to the annular protruding portion through a thermal conductive adhesive layer (figs. 2 and 3, 60, 61, as disclosed in Chen; fig. 3, 50, 10, as disclosed in Park; ¶[0037], line 1-29, The thermal conductive adhesive 50 is provided under the substrate 10 or base assembly G; improving the heat dissipation efficiency, as disclosed in Hsu).

Regarding Claim 8, Chen-Park-Hsu combination teaches that the lens module of claim 1, wherein the lens module further comprises a photosensitive chip (fig. 2, 40, as disclosed in Chen),and the photosensitive chip is fixed on the substrate through a 

Regarding Claim 11, Chen-Park combination discloses as set forth above and further teaches that the electronic device of claim 10, wherein the base is fixed to the substrate through an adhesive layer (fig. 4, 10, 30, 3021, 50; ¶[0023], line 6-8, In the embodiment, the opaque glue is applied into the receiving recess 3021 and surrounds the image sensor 40, as disclosed in Chen).

But Chen-Park combination does not specifically disclose that wherein the adhesive/glue is a thermal conductive adhesive.

However, Hsu teaches photosensitive module (abstract; fig. 1 and fig. 2), wherein the adhesive/glue is a thermal conductive adhesive (¶[0006], line 1-14, the thermal conductive adhesive, the thermal conductive adhesive is in contact with the main body of the substrate; ¶[0037], line 1-29, The thermal conductive adhesive 50 is provided under the substrate 10 or base assembly G; improving the heat dissipation efficiency).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens module of 

Regarding Claim 13, Chen-Park-Hsu combination teaches that the electronic device of claim 12, wherein the lens module further comprises a filter (fig. 2, 60, as disclosed in Chen), and the filter is fixed to the annular protruding portion through a thermal conductive adhesive layer (figs. 2 and 3, 60, 61, as disclosed in Chen; fig. 3, 50, 10, as disclosed in Park; ¶[0037], line 1-29, The thermal conductive adhesive 50 is provided under the substrate 10 or base assembly G; improving the heat dissipation efficiency, as disclosed in Hsu).

Regarding Claim 17, Chen-Park-Hsu combination teaches that that the electronic device of claim 10, , wherein the lens module further comprises a photosensitive chip (fig. 2, 40, as disclosed in Chen),and the photosensitive chip is fixed on the substrate through a thermal conductive adhesive layer (figs. 2 and 3, 40, 20, 50; ; ¶[0023], line 6-8, In the embodiment, the opaque glue is applied into the receiving recess 3021 and surrounds the image sensor 40, as disclosed in Chen; ¶[0037], line 1-29, The thermal conductive adhesive 50 is provided under the substrate 10 or base assembly G; improving the heat dissipation efficiency, as disclosed in Hsu).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JIE LEI/Primary Examiner, Art Unit 2872